                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


       VENIAS JORDAN, JR.,
                                                    Case No. 18-cv-13024
                 Plaintiff,
                                             UNITED STATES DISTRICT COURT JUDGE
                    v.
                                                     GERSHWIN A. DRAIN
VERYNDA STROUGHTER, ET AL.,
                                              UNITED STATES MAGISTRATE JUDGE
                                                     R. STEVEN WHALEN
                Defendants.
                                      /

 OPINION AND ORDER DENYING PLAINTIFF’S AMENDED MOTION
            FOR PRELIMINARY INJUNCTION [#10]

                                I. INTRODUCTION

      Plaintiff Venias Jordan, Jr. initiated this action against Defendants on

September 26, 2018 alleging several civil rights claims under 42 U.S.C. § 1983.

Dkt. No. 1. On September 27, 2018, Plaintiff filed an Emergency Motion for

Preliminary Injunction. Dkt. No. 2. Plaintiff amended that Motion on September

28, 2018. Dkt. No. 10.

      Present before the Court is Plaintiff’s Amended Motion for Preliminary

Injunction [#10]. A Hearing on the Motion was held on October 19, 2018. For the

reasons stated on the record and discussed below, the Court will DENY Plaintiff’s

Motion [#10].




                                       -1-
                                  II. BACKGROUND

      Plaintiff is currently employed by Defendant Detroit Public Schools

Community District (“Defendant DPSCD”) as an Attendance Agent. Dkt. No. 14,

p. 10 (Pg. ID 227). He was hired into this position on August 25, 2018. Id. at p.

13 (Pg. ID 230).     Prior to that, Plaintiff worked for Defendant DPSCD as a

probationary teacher. Id. He began that job on January 8, 2018. Id.

      For the past five years, Plaintiff has served as the head boys basketball coach

at Detroit Renaissance High School. Dkt. No. 10, p. 5 (Pg. ID 108). For most of

those years, Plaintiff was considered an independent contractor, as he was not an

employee of Defendant DPSCD. Dkt. No. 14, p. 13 (Pg. ID 230). However, when

he was hired as a probationary teacher on January 8, 2018, Defendants assert that

Plaintiff’s role as basketball coach became governed by the teacher union’s

collective bargaining agreement. Id. at p. 11 (Pg. ID 228). Defendants claim that

under the terms of the collective bargaining agreement, the role of coach is a

supplemental assignment to an employee’s full-time duties, which can be given or

taken away at the District’s discretion. Id. at pp. 11, 18 (Pg. ID 228, 235).

      When Plaintiff was first brought on as the head boys basketball coach of

Detroit Renaissance High School in June 2013, Anita Williams was the Principal.

Dkt. No. 10, p. 6 (Pg. ID 109). Plaintiff claims he had a binding oral contract with

Principal Williams that named him as coach of the basketball team, and that each



                                         -2-
year since 2013, Williams orally renewed this contract. Id. According to Plaintiff,

this occurred most recently in June 2018. Id. at p. 7 (Pg. ID 110).

      In July 2018, Anita Williams resigned from her position as Principal, and

Roy Harris filled the role as interim Principal. Id. at pp. 7-8 (Pg. ID 110-11). In

August 2018, Plaintiff claims that interim Principal Harris verbally reaffirmed that

Plaintiff would remain the head coach for the upcoming 2018-2019 season. Id. at

p. 8 (Pg. ID 111).

      On September 4, 2018, Defendant Verynda Stroughter took over as Principal

at Detroit Renaissance High School. Id. at p. 9 (Pg. ID 112). After being hired,

Defendant Stroughter decided to relieve Plaintiff of his duties as head boys

basketball coach. Id. at pp. 9-10 (Pg. ID 112-13). This took place on September

11, 2018. Id. Defendant Stroughter maintains that she made this decision, in part,

because she had learned of some inappropriate behavior by Plaintiff. Dkt. No. 14-

7. Plaintiff contends he was released from his position so Defendant Stroughter

could hire her alleged romantic partner and former Detroit Renaissance High

School basketball coach, Mark White. Dkt. No. 10, p. 10-11 (Pg. ID 113-14). In

any case, Defendant Stroughter conducted interviews for the open position and

allowed Plaintiff to reapply. Id. at p. 10 (Pg. ID 114).

         Plaintiff scheduled an interview with Defendant Stroughter for September

24, 2018. Id. at p. 11 (Pg. ID 42). However, in the days leading up to the



                                         -3-
interview, Plaintiff asserts that Mark White contacted him to let him know that

Defendant Stroughter had already offered White the job. Id. at pp. 11-12 (Pg. ID

114-15). Upon learning this, Plaintiff retained an attorney. Id. at p. 12, (Pg. ID

115). When Plaintiff arrived for his interview with Defendant Stroughter, Plaintiff

brought an email from his attorney threatening litigation. Dkt. No. 14, p. 14 (Pg.

ID 231). Plaintiff claims that during the interview, Defendant Stroughter seemed

disinterested in rehiring Plaintiff as head coach. Dkt. No. 10, p. 13 (Pg. ID 116).

Hence, following the interview, Plaintiff contacted his attorney and members of the

media to publicly criticize Defendant Stroughter. Id. On September 25, 2018,

Detroit News released an article detailing Plaintiff’s comments. Id. at p. 14 (Pg.

ID 117).

      Notably, Mark White was never hired as head coach at Detroit Renaissance

High School. Id. He withdrew from consideration after allegations surfaced about

him having sexual relationships with female high school students. Id. at pp. 13-14

(Pg. ID 116-17-45). Instead, John White was selected to serve as interim head

coach on October 1, 2018. Dkt. No. 14, p. 14 (Pg. ID 231).

      Plaintiff maintains that he was unlawfully terminated from his position as

head coach. Dkt. No. 10, p. 2 (Pg. 105). Thus, Plaintiff now asks this Court to

issue a preliminary injunction enjoining Defendants from enforcing Defendant

Stroughter’s decision to terminate him as head coach at Detroit Renaissance High



                                        -4-
School and enjoining Defendants from interviewing other candidates to fill the

position. Id. at p. 30 (Pg. ID 133).

                               III. LEGAL STANDARD

      “A preliminary injunction is an extraordinary remedy which should be

granted only if the movant carries his or her burden of proving that the

circumstances clearly demand it.” Overstreet v. Lexington-Fayette Urban Cty.

Gov’t, 305 F.3d 566, 573 (6th Cir. 2002). Whether to grant such relief is a matter

within the discretion of the district court. N.A.A.C.P. v. City of Mansfield, Ohio,

866 F.2d 162, 166 (6th Cir. 1989).

      Courts will consider four factors in determining whether to grant a request

for a preliminary injunction. Those factors are “(1) whether the movant has a

strong likelihood of success on the merits; (2) whether the movant would suffer

irreparable injury without the injunction; (3) whether the issuance of the injunction

would cause substantial harm to others; and (4) whether the public interest would

be served by issuance of the injunction.” Bonnell v. Lorenzo, 241 F.3d 800, 809

(6th Cir. 2001).

      None of the factors the court considers, standing alone, is a prerequisite to

relief; rather, the court should balance them. Golden v. Kelsey-Hayes Co., 73 F.3d

648, 653 (6th Cir. 1996). But “a finding that there is simply no likelihood of




                                         -5-
success on the merits is usually fatal.” Gonzales v. Nat’l Bd. of Med. Exam’rs.,

225 F.3d 620, 625 (6th Cir. 2000).

                                  IV. DISCUSSION

      A. Plaintiff has not Demonstrated a Likelihood of Success on the Merits
         of his Claims.

      1. Because Plaintiff has not demonstrated that he has a property interest in
         his assignment as head coach, Defendants were not required to provide
         Plaintiff with a pre- or post-termination hearing.

      Plaintiff argues that Defendants violated his Fourteenth Amendment

procedural due process rights by firing him without cause and without a pre- or

post-termination hearing. Dkt. No. 10, pp. 5, 17 (Pg. ID 108, 120). Defendants

argue that Plaintiff has no property interest in the coaching position because it was

simply an “assignment” that was supplemental to Plaintiff’s job as an Attendance

Agent. Dkt. No. 14, p. 18 (Pg. ID 235). As such, Defendants assert that the

“assignment” was governed by the teacher union’s collective bargaining

agreement, which allows these roles to be given or taken away at the District’s

discretion. Id. During oral argument, Plaintiff maintained that the collective

bargaining agreement has no application to athletic coaches. At this time, the

Court need not determine the scope and applicability of the collective bargaining

agreement because Plaintiff has not met his burden of demonstrating that the

coaching job was anything more than an at-will position.




                                         -6-
      The Sixth Circuit is clear, if an employee has a property interest in continued

employment, then they must be afforded due process before being discharged.

Pucci v. Nineteenth Dist. Court, 628 F.3d 752, 765 (6th Cir. 2010). Hence, a due

process claim brought by a terminated employee requires two inquiries: (1)

whether the employee had a property interest that entitled them to due process

protection, and if so, (2) the level of process that was due. Id.

      “Michigan law generally presumes that employment relationships are ‘at-

will’ arrangements; at-will employees, in turn, have no property interest in their

continued employment.” Id. at 766. But a party can overcome this presumption in

one of three ways:

          (1) Proof of a contractual provision for a definite term of employment or
          a provision forbidding discharge absent just cause; (2) an express
          agreement, either written or oral, regarding job security that is clear and
          unequivocal; or (3) a contractual provision, implied at law, where an
          employer’s policies and procedures instill a legitimate expectation of job
          security in the employee.
Id.
      Here, Plaintiff asserts that he was more than an at-till employee because the

verbal agreements he made with former principal Anita Williams in June 2018 and

interim Principal Harris in August 2018 constitute clear and unequivocal express

agreements of job security. Dkt. No. 10, p. 16 (Pg. ID 119). However, Plaintiff

provides no evidence of what was said during his conversations with Williams and

Harris. Instead, Plaintiff presents an affidavit from Williams stating that it was her

“understanding that the yearly oral contracts that principals were authorized to

                                          -7-
enter into with athletic coaches could not be terminated without just cause.” Dkt.

No. 12, p. 3 (Pg. ID 159). But this statement will not suffice. First, it provides no

basis for Williams’ understanding. See id. And second, Williams does not assert

that she expressed this understanding to Plaintiff when she orally renewed his

coaching contract.        See id.; Pucci, 628 F.3d at 766 (requiring an express

agreement, either written or oral, regarding job security that is clear and

unequivocal).

      In short, just because Plaintiff has been retained as head coach in the past

does not make him more than an at-will employee. In fact, that Plaintiff’s oral

contract needed reapproval each year cuts against a legitimate expectation of job

security. Hence, Plaintiff has not satisfied his burden of establishing a property

interest in his continued employment as head boys basketball coach.

Consequently, Plaintiff was not entitled to due process before or after he was

relieved of his duties.

      2. Plaintiff cannot assert a class-of-one theory of liability in the public
         employment context.


      Plaintiff next argues that Defendants violated his Fourteenth Amendment

equal protection rights by subjecting him to a biased interview process. Dkt. No.

10, p. 18 (Pg. ID 121). Specifically, Plaintiff argues he was treated differently than




                                         -8-
all other coaching candidates. Id. at p. 20, (Pg. ID 123). Plaintiff bases his claim

on the “class-of-one” theory. Id. at p. 19 (Pg. ID 122).

      “The Equal Protection Clause prohibits discrimination by government which

either burdens a fundamental right, targets a suspect class, or intentionally treats

one differently than others similarly situated without any rational basis for the

difference.” TriHealth, Inc. v. Board of Com’rs, Hamilton Cty., Ohio, 430 F.3d

783, 788 (6th Cir. 2005).      “A ‘class of one’ plaintiff may demonstrate that

government action lacks a rational basis either by negativing every conceivable

basis which might support the government action, or by showing that the

challenged action was motivated by animus or ill-will.”         Id.   However, the

Supreme Court has emphasized, “the class-of-one theory of equal protection does

not apply in the public employment context.” Engquist v. Oregon Dept. of Agr.,

553 U.S. 591, 598 (2008). Indeed, “To treat employees differently is not to

classify them in a way that raises equal protection concerns. Rather, it is simply to

exercise the broad discretion that typically characterizes the employer-employee

relationship.” Id. at 605.

      Here, Plaintiff is a public employee asserting a class-of-one theory of

liability against his public employer. See Dkt. No. 10, p. 18 (Pg. ID 121). Because

public employers enjoy broad discretion in the public employment context,

Plaintiff’s class-of-one claim must necessarily fail. See Engquist, 553 U.S. at 598,



                                         -9-
605. Therefore, Plaintiff has not shown that he has a likelihood of success on the

merits of his Fourteenth Amendment equal protection claim.

      3. Plaintiff fails to demonstrate that Defendants retaliated against him for
         exercising his First Amendment rights.

      Plaintiff finally argues that Defendants are refusing to consider him for the

head coaching job because Plaintiff (1) publicly criticized Defendant Stroughter in

the media, (2) hired an attorney, and (3) filed this lawsuit. Dkt. No. 10, pp. 21-23

(Pg. ID 124-26).      However, Plaintiff’s evidence in support of these broad

accusations is lacking.

       “To state a claim for relief under § 1983 for a First Amendment retaliation

claim, a plaintiff must show that: (1) the plaintiff engaged in protected conduct; (2)

adverse action was taken against the plaintiff that would deter a person of ordinary

firmness from continuing to engage in that conduct; and (3) there is a causal

connection between elements one and two.” King v. Zamiara, 680 F.3d 686, 694

(6th Cir. 2012). With respect to this third element, the plaintiff must show that

“the adverse action was motivated at least in part by the plaintiff’s protected

conduct.” Id. If a plaintiff establishes the three elements of a First Amendment

retaliation claim, then the burden shifts to the defendant to show, by a

preponderance of the evidence, that it would have reached the same decision even

in the absence of the protected conduct. Id.




                                        -10-
      Here, even assuming that Plaintiff was engaging in constitutionally protected

conduct, Plaintiff has not established that Defendants’ decision to terminate his

coaching duties, and not bring him back, was motivated by Plaintiff’s exercise of

constitutionally protected conduct.     Indeed, the timeline of events suggests

otherwise. Prior to Plaintiff criticizing Defendant Stroughter in the media, hiring

an attorney, and filing suit in this case, Defendant Stroughter had already relieved

Plaintiff of his coaching duties and informed him that she was going to take the

basketball program in a different direction in light of some negative things she had

heard about the program and about Plaintiff. Dkt. No. 10, p. 9-10 (Pg. ID 112-13).

These negative findings are detailed in Defendant Stroughter’s affidavit. See Dkt.

No. 14-7. Therefore, even though Defendant Stroughter later extended Plaintiff an

interview, it was clear that the decision to not bring him back as head coach was

made prior to Plaintiff engaging in any alleged constitutionally protected conduct.

      Moreover, Plaintiff offers no evidence to support his claims of retaliation.

First, Plaintiff alleges that Defendant Dr. Nikolai Vitti (School Superintendent)

wrote an email to the school board on September 25, 2018 suggesting that Plaintiff,

under no circumstances, would be brought back as head coach due to his public

comments about Defendant Stroughter. Dkt. No. 10, p. 21 (Pg. ID 124). However,

that email makes no such suggestion. See Dkt. No. 14-10. Instead, the email says




                                        -11-
the new principal “made a decision to move in a different direction regarding her

varsity boys and girls basketball coaches.” Id. at p. 3 (Pg. ID 387).

      Second, Plaintiff alleges Defendants put out a press release on September

26, 2018 stating Plaintiff would not be considered for the coaching position

because of his public comments about Defendant Stroughter. Dkt. No. 10, p. 22

(Pg. ID 125). But again, Plaintiff misconstrues Defendants’ statements. Indeed,

that press release states, “We will continue to actively seek a new boys varsity

basketball coach at Renaissance who is aligned with Principal Stroughter’s, and the

District’s, vision of excellence.” Dkt. No. 10-5, p. 2 (Pg. ID 152). Nothing in the

press release suggests Plaintiff was being punished for speaking out. See id.

      Finally, Plaintiff alleges that a school board member told a close associate of

Plaintiff’s attorney that Defendant Vitti was furious that Plaintiff would sue

Defendants and still expect to be considered for the coaching position. Dkt. No.

10, p. 23 (Pg. ID 126). Yet, Plaintiff offers no proof of this communication.

       In sum, nothing in the record suggests Plaintiff was being punished for

exercising constitutionally protected conduct. Accordingly, Plaintiff has failed to

carry his burden of demonstrating a likelihood of success on the merits of his First

Amendment retaliation claim.




                                        -12-
      B. The Remaining Preliminary Injunction Factors are not Enough to
         Overcome Plaintiff’s Failure to Demonstrate a Likelihood of Success
         on the Merits of His Claims.

      1. Plaintiff has not demonstrated an irreparable injury.


      Plaintiff rests his claim of an irreparable injury solely on the alleged

violations of his constitutional rights. Dkt. No. 10, pp. 27-28 (Pg. ID 130-31). But

as discussed above, Plaintiff has not carried his burden of demonstrating such

violations.    Accordingly, this factor weighs against issuing a preliminary

injunction.

      2. A lack of harm to others is not outcome determinative.


      Plaintiff claims there is no evidence that issuing an injunction in this case

would cause any harm to others. Id. at pp. 28-29 (Pg. ID 131-32). In contrast,

Defendants argue that an injunction would harm Defendant Stroughter’s ability to

select a coach that is aligned with her vision and values and that ensures she is able

to fulfill her responsibility to students, staff, and the community to educate and

empower. Dkt. No. 14, p. 29 (Pg. ID 246). But whether issuing an injunction

would cause harm or not, this factor alone is not enough to overcome Plaintiff’s

failure to demonstrate a likelihood of success on the merits of his claims. See

Gonzales, 225 F.3d at 625 (a finding that there is simply no likelihood of success

on the merits is usually fatal).



                                        -13-
      3. Plaintiff has not demonstrated that issuing an injunction would be in the
         public’s interest.

      Plaintiff finally asserts that issuing an injunction would be in the public’s

interest because it is always in the public interest to prevent a violation of a party’s

constitutional rights. Dkt. No. 10, p. 29 (Pg. ID 132). However, Plaintiff has not

carried his burden of demonstrating a violation of his constitutional rights.

Alternatively, Plaintiff asserts that issuing an injunction would protect the interests

of the student-athletes at Detroit Renaissance High School. Id. But Plaintiff fails

to explain why it would be in the student-athletes’ best interests. Indeed, the

student-athletes can still play basketball this season whether or not Plaintiff is the

head coach. Therefore, this final factor does not weigh in favor of issuing a

preliminary injunction.

                                   V. CONCLUSION

      For the reasons stated on the record and discussed herein, the Court will

DENY Plaintiff’s Amended Motion for Preliminary Injunction [#10].

      IT IS SO ORDERED.

Dated:       October 23, 2018
                                                s/Gershwin A. Drain
                                                HON. GERSHWIN A. DRAIN
                                                United States District Court Judge




                                         -14-
                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, October 23, 2018, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager




                                       -15-
